In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-993V
                                   Filed: December 10, 2015
                                          Unpublished

****************************
LOU ANN HARE,                            *
                                         *
                    Petitioner,          *      Ruling on Entitlement; Concession;
                                         *      Tetanus, Diphtheria, acellular Pertussis;
                                         *      (“Tdap”) Vaccine; Adhesive Capsulitis;
SECRETARY OF HEALTH                      *      Injection Pain; Shoulder Injury Related
AND HUMAN SERVICES,                      *      to Vaccine Administration (“SIRVA”);
                                         *      Special Processing Unit (“SPU”)
                    Respondent.          *
                                         *
****************************
Richard Moeller, Berenstein, Moore, et. al, Sioux City, IA, for petitioner.
Traci Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On September 9, 2015, Lou Ann Hare (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 [the “Vaccine Act” or “Program”]. Petitioner alleges that she
suffered shoulder injuries caused by tetanus, diphtheria, acellular pertussis (“Tdap”)
vaccine she received on October 31, 2014. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

        On December 8, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent conceded that “petitioner’s alleged injury is
consistent with shoulder injury related to vaccine administration (“SIRVA”), and that it
was caused in fact by the Tdap vaccine she received on or about October 31, 2014.”
Id. at 6.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      In view of respondent’s concession to which petitioner agrees and the
evidence before me, the undersigned finds that petitioner is entitled to
compensation.

IT IS SO ORDERED.

                              s/Nora Beth Dorsey
                              Nora Beth Dorsey
                              Chief Special Master




                                       2